Citation Nr: 1545552	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  11-15 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether a timely notice of disagreement (NOD) was received to initiate an appeal from September 7, 2006 and October 12, 2006 rating decisions.  

2.  Entitlement to service connection for a lumbar/thoracic back disability.

3.  Entitlement to service connection for a right elbow disability.

4.  Entitlement to service connection for a skin condition on face, shoulders, and back.

5.  Entitlement to service connection for residuals of gallbladder removal.

6.  Entitlement to service connection for a sinus condition.

7.  Entitlement to service connection for hepatitis C.

8.  Entitlement to service connection for diabetes mellitus.

9.  Entitlement to an initial compensable rating for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to November 1984.

This matter comes to the Board of Veterans' Appeals (Board) from a February 2009 decision of a Department of Veterans Affairs (VA) Regional Office (RO) which determined that a notice of disagreement with rating decisions was not timely filed.  A notice of disagreement was filed in February 2009, a statement of the case was issued in March 2011, and a substantive appeal was received in May 2011.

The Veteran testified at a Board hearing in August 2015; the transcript is of record.





FINDINGS OF FACT

1.  By rating decision of September 7, 2006 and notice letter of September 15, 2006, the RO denied entitlement to service connection for lumbar/thoracic back; right elbow disability; skin condition on face, shoulders, and back; residuals of gallbladder removal; sinus condition; hepatitis C; and, diabetes mellitus.

2.  By rating decision of October 12, 2006 and notice letter of November 1, 2006, the RO granted entitlement to service connection for bilateral hearing loss, assigning a noncompensable rating, effective March 22, 2006.

3.  Affording the Veteran the benefit of the doubt, a timely NOD was received in January 2007 with regard to the September 2006 and October 2006 rating decisions.  


CONCLUSION OF LAW

A timely NOD is deemed to have been received with regard to the September 2006 and October 2006 RO decisions.  38 U.S.C.A. § 7105 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the provisions of 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished to the appellant.  

Where the claimant, or the claimant's representative, within the time specified in this chapter, files a notice of disagreement with the decision of the agency of original jurisdiction, such agency will take such development or review action as it deems proper under the provisions of regulations not inconsistent with this title.  If such action does not resolve the disagreement either by granting the benefit sought or through withdrawal of the notice of disagreement, such agency shall prepare a statement of the case.  38 U.S.C.A. § 7105(d)(1).  Copies of the statement of the case will be submitted to the claimant and to the claimant's representative, if there is one.  38 U.S.C.A. § 7105(d)(3).

To be considered timely, the substantive appeal must be filed within 60 days from the date that the RO mails the Statement of the Case to the appellant, or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever time period ends later.  In the alternative, a substantive appeal may be filed within the extended time limits prescribed pursuant to a timely filed request for extension of time.  38 C.F.R. §§ 20.302(b), 20.303.  

In essence, the following sequence is required:  there must be a decision by the RO, the appellant must express timely disagreement with the decision, VA must respond by explaining the basis of the decision to the appellant, and finally the appellant, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

The United States Court of Appeals for Veterans Claims (Court) has ruled that there is a "presumption of regularity" under which it is presumed that government officials have properly discharged their official duties.  Clear evidence to the contrary is required to rebut the presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 307 (1992), (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  The Court has also specifically held that a statement by a claimant, standing alone, is not sufficient to rebut the presumption of regularity in VA operations.  Id.  While Ashley dealt with regularity of procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court applied this presumption of regularity to procedures at the RO.  Under Mindenhall there is a presumption of regularity of the administrative process when there is a lack of clear evidence to the contrary.

In a September 2006 rating decision, the RO, in pertinent part, denied entitlement to service connection for lumbar/thoracic back; right elbow disability; skin condition on face, shoulders, and back; residuals of gallbladder removal; sinus condition; hepatitis C; and, diabetes mellitus.  The rating decision was issued to the Veteran on September 15, 2006.  In an October 2006 rating decision, the RO granted entitlement to service connection for bilateral hearing loss, assigning a noncompensable rating, effective March 22, 2006.  The rating decision was issued to the Veteran on November 1, 2006.  

VBMS contains a copy of a U.S. Postal Service receipt which is date-stamped January 16, 2007.  See 10/15/2007 VBMS entry, Notice of Disagreement.  The receipt contains the Veteran's name and address as the sender with a notation of 'Appeal' and the VA Houston RO is listed as the recipient.  The receipt does not contain a signature from the recipient.  The receipt contains a handwritten note dated on February 6, 2009 that says 'Not accepted.  Not clear what he sent in.'  In the same VBMS entry is a statement from the Veteran which he dated November 14, 2006, in which he expressed disagreement with the denial of entitlement to service connection for lumbar/thoracic back; right elbow disability; skin condition on face, shoulders, and back; residuals of gallbladder removal; sinus condition; hepatitis C; and, diabetes mellitus, and the rating assigned to bilateral hearing loss; an August 2006 statement from the Veteran; and four pages of medical records.  One of the medical records is date-stamped October 15, 2007; otherwise the submissions are not date-stamped.  

In October 2007, the Veteran submitted a statement which he dated October 10, 2007 (date-stamped October 15, 2007) with the attached November 2006 statement (which is not date-stamped) asserting that he was submitting the document for a second time.  See 10/15/2007 VBMS entry, Notice of Disagreement.

In February 2009, VA sent correspondence to the Veteran informing him that the October 2007 submission was not a timely NOD with the September 2006 rating decision.  See 02/09/2009 VBMS entry, Notification Letter.

In September 2015, the Veteran submitted a copy of a U.S. Postal Service Certified Mail Receipt addressed to the VA Houston RO and is dated on January 12, 2007.  The 'Article Number' on the receipt matches the one that is date-stamped as January 16, 2007.  See 09/08/2015 VBMS entry, Correspondence.  In September 2015, he also submitted a copy of a U.S. Postal Service Certified Mail Receipt which contains a recipient signature and a date of January 14, 2007 but the 'Article Number' on the receipt is different.  

Unfortunately, based on the current evidence of record, it is difficult to establish whether the Veteran filed a timely NOD with the September 2006 rating decision.  Per the Veteran, he filed a NOD (which contains a date of November 2006) in January 2007 and when he did not receive a response he again filed the same document in October 2007.  

It is clear, however, that a copy of a U.S. Postal Service receipt is date-stamped as received on January 16, 2007, but there are no other documents with the same date-stamp.  Unfortunately, there is no response from VA with regard to this submission rather than a handwritten note written on the submission over two years later.  

While it is presumed that VA officials properly discharged their official duties, in this case the Board finds that the presumption of regularity has been rebutted by the submissions and testimony of the Veteran.  The Veteran has been able to supply a non-date-stamped copy of the (November 2006 dated) NOD which was either received in January 2007 or October 2007; however, the Board notes that the two-page document has never actually been date-stamped by the RO, only the accompanying documents.  

Likewise, in the submission that is date-stamped October 15, 2007, the Veteran specifically references that he is submitting the NOD for a second time.  Thus, per the records, the Veteran submitted a copy of a postal receipt in January 2007 and submitted a copy of a NOD (dated by the Veteran in November 2006) in October 2007, and the RO did not respond to these submissions until February 2009, thus over two years after receipt of the January 2007 submission and 14 months after receipt of the October 2007 submission.  

The Board finds that based on the submissions by the Veteran received in January and October 2007 and the Veteran's credible testimony, the Veteran submitted a timely NOD with the September 2006 rating decision which denied entitlement to service connection for lumbar/thoracic back; right elbow disability; skin condition on face, shoulders, and back; residuals of gallbladder removal; sinus condition; hepatitis C; and, diabetes mellitus.

Notwithstanding the above, the Board also notes that even if the Board had found that the Veteran had not filed a timely NOD in January 2007, the October 2007 submission constituted a timely NOD with the October 2006 (issued on November 1, 2006) rating decision regarding bilateral hearing loss.  Despite receipt of the October 2007 submission which contained argument regarding bilateral hearing loss, the RO did not accept this submission as a timely NOD.  Rather, the RO did not address any of the Veteran's submissions until over 1 to 2 years later.  

At the very least, the RO should have construed the October 2007 submission as a claim to reopen; however, the RO failed to even acknowledge this submission until February 2009.  Judicial review is frustrated by the RO's failure to date-stamp all of the relevant documents and failure to promptly respond to the Veteran's submissions.  Thus, the Board cannot make a finding in this instance that the RO employees properly discharged their official duties.

For the above reasons, the Board finds that the Veteran filed a timely NOD with the September 2006 rating decision which denied entitlement to service connection for lumbar/thoracic back; right elbow disability; skin condition on face, shoulders, and back; residuals of gallbladder removal; sinus condition; hepatitis C; and, diabetes mellitus, and the October 2006 rating decision which assigned a compensable rating to bilateral hearing loss.  



ORDER

A timely NOD was received with regard to the September 2006 rating decision which denied entitlement to service connection for lumbar/thoracic back; right elbow disability; skin condition on face, shoulders, and back; residuals of gallbladder removal; sinus condition; hepatitis C; and, diabetes mellitus, and the October 2006 rating decision which assigned a compensable rating to bilateral hearing loss.  


REMAND

In light of the Board's finding that the Veteran filed a timely NOD with the September 2006 and October 2006 rating decisions, Remand is necessary for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

Issue a statement of the case with regard to the issues of entitlement to service connection for lumbar/thoracic back; right elbow disability; skin condition on face, shoulders, and back; residuals of gallbladder removal; sinus condition; hepatitis C; and, diabetes mellitus, and entitlement to an initial increased rating for bilateral hearing loss.  These issues should not be certified to the Board unless the Veteran submits a timely substantive appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


